UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-7297


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KENNETH WAYNE TUCKER, a/k/a Kenneth Nathaniel Tucker, a/k/a
Kenneth N. Tucker,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cr-00098-HEH-1)


Submitted:    August 25, 2009              Decided:     September 11, 2009


Before TRAXLER,     Chief   Judge,   and   KING   and    GREGORY,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Wayne Tucker, Appellant Pro Se. Peter Sinclair Duffey,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kenneth    Wayne   Tucker       appeals      the    district   court’s

order denying his 18 U.S.C. § 3582 (2006) motion for reduction

of sentence.        We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.          United States v. Tucker, No. 3:07-cr-00098-

HEH-1 (E.D. Va. June 13, 2008).                We grant Tucker’s motion to

withdraw his motion to stay.         Further, we grant Tucker’s motion

to   amend    his    informal   brief        and   deny    his    motions    for   a

transcript and appointment of counsel.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                         2